Citation Nr: 1707264	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  15-40 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 40 percent as of December 1, 2015, for residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from January 1958 to March 1987.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that assigned a 40 percent rating, following the cessation of an initial 100 percent rating, six months after cessation of radiologic treatment.   

In the substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  However, in correspondence received in February 2017, the Veteran cancelled that hearing request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

As of December 1, 2015, residuals of prostate cancer resulted in urinary leakage that resulted in waking to void five times or more per night and the wearing of absorbent materials must be changed two to four times per day, but the wearing of absorbent material that required change more than four times per day was not required.  Renal dysfunction and recurrent cancer are absent.  


CONCLUSION OF LAW

The criteria for a rating greater than 40 percent for residuals of prostate cancer as of December 1, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.115a, 4.115b, Diagnostic Codes 7527, 7528 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what that evidence shows, or does not show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  The Board must address its reasons for rejecting evidence favorable to the Veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

With respect to the Veteran's claims, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For initial rating claims or claims for an earlier effective date, where service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby making notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  38 U.S.C.A. § 5103(a) (West 2014).  Once a claim for service connection has been substantiated, the filing of a notice of disagreement the rating or the effective date of the disability does not trigger additional notice requirements.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service medical records and relevant VA and private medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  Thus, VA has fulfilled the duty to assist.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  The Veteran was provided a VA examination in June 2015.  The examiner considered the Veteran's statements, and the service medical records, post-service treatment records, and results of current examination of the Veteran.  Therefore, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision on the claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007) .

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Increased Rating

Disability ratings are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage ratings are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

If there is a question as to which rating to apply to a disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

Residuals of Prostate Cancer

Diagnostic Code 7527 provides for rating prostate gland injuries, infections, hypertrophy, postoperative residuals, and specifies that those disabilities are to be rated as voiding dysfunction or urinary tract infection, whichever is dominant.  Diagnostic Code 7528 provides ratings for malignant neoplasms of the genitourinary system and provides a 100 percent rating while active, and following cessation of surgical, X-ray, chemotherapy, or other therapeutic procedure, a rating of 100 percent will continue with mandatory examination after six months.  If there has been no local reoccurrence or metastasis, the disability will be rated for residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Codes 7527, 7528 (2016).  As the record does not indicate that the Veteran typically suffers from urinary tract infection or renal dysfunction, the Board finds that the prostate cancer residuals are most appropriately rated for voiding dysfunction or urinary frequency.  

Voiding dysfunctions are rated under the criteria applicable to urine leakage, urinary frequency, or obstructed voiding.  For urine leakage, a 20 percent rating is warranted when the wearing of absorbent materials which must be changed less than two times per day is required.  A 40 percent rating is warranted when absorbent materials must be changed two to four times per day.  A 60 percent rating is assigned when the use of an appliance is required, or absorbent materials must be changed more than four times per day.  38 C.F.R. § 4.115a (2016).

For urinary frequency, a 10 percent rating is assigned with a daytime voiding interval between two and three hours, or; awakening to void two times per night.  A 20 percent rating is assigned with a daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 40 percent rating requires a daytime voiding interval of less than one hour, or; awakening to void five or more times per night.  38 C.F.R. § 4.115a (2016).  

For obstructed voiding, a 0 percent rating is assigned for obstructive symptomatology with or without stricture disease requiring dilation one to two times per year.  A 10 percent rating is assigned for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream), with any one or combination of the following:  (1) post-void residuals greater than 150cc; (2) uroflowmetry; markedly diminished peak flow rate (less than 10cc/second); (3) recurrent urinary tract infections secondary to obstruction; or (4) stricture disease requiring periodic dilation every two to three months.  A 30 percent rating applies to urinary retention requiring intermittent or continuous catheterization.  38 C.F.R. § 4.115a (2016).  

In January 2009, service connection for prostate cancer was awarded.  A 100 percent disability rating was granted, effective August 20, 2008.  June 2010 and September 2013 RO decisions continued the 100 percent rating.  In September 2015, the RO assigned a 40 percent disability rating following the cessation of an initially assigned 100 percent disability rating six months after cessation of radiologic treatment, effective December 1, 2015.  Following submission of additional evidence from the Veteran, in October 2015, the RO  assigned a 40 percent rating, effective December 1, 2015, based on voiding dysfunction.  The Veteran has disagreed with the assigned 40 percent rating.  

Based on the evidence of record, the Board concludes that a rating in excess of 40 percent is not warranted.  Initially, the Board observes that the Veteran's prostate cancer has not recurred.  Therefore, a 100 percent schedular rating under Diagnostic Code 7528 is not warranted.

On VA examination in June 2015, the examiner noted that the Veteran was diagnosed with prostate cancer in 2008.  He subsequently underwent radiation therapy, with the last treatment being in June 2012.  The Veteran had not received any adjuvant therapies since completing radiation therapy in 2012.  The examiner specified that the Veteran had a history of erectile dysfunction that existed prior to the diagnosis of prostate cancer and radiation treatments.  The examiner specified that it was not as likely as not that the Veteran's erectile dysfunction was attributable to the treatment for prostate cancer, as the Veteran's erectile dysfunction was organic and existed prior to the diagnosis of prostate cancer.  The examiner stated that the cancer was in remission and that the Veteran did not have a voiding dysfunction.

A July 2015 private treatment record shows that the Veteran experienced nocturia almost every hour at night.  He was wearing two to three pads per day.  He needed to void every two hours.

The Veteran remarked in a July 2015 statement that he had to get up every hour on the hour to void.  He wore pads.  

However, no higher rating is warranted at any time on appeal as the evidence does not show that the Veteran requires the use of an appliance or absorbent material that must be changed more than four times per day.  Therefore, the next higher 60 percent rating is not warranted during the appeal period.  There is also no indication that he has renal dysfunction to warrant a 60 percent rating based on that impairment.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 40 percent as of December 1, 2015.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Other Considerations

Ordinarily, VA's Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  An extraschedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016). 

There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

The Board finds that the evidence in this case does not show an exceptional disability picture and the available schedular ratings for the service-connected disability at issue are adequate.  The rating criteria reasonably describe the Veteran's disability levels and symptomatology due to service-connected residuals of prostate cancer.  There is no competent and credible evidence of record that the Veteran has symptoms of that disability that are not considered in the rating criteria.  

Considering the variety of ways in which the rating schedule contemplates functional loss for voiding and urinary disabilities, the Board concludes that the schedular criteria reasonably describe the Veteran's disability picture.  The Board finds nothing exceptional or unusual about the Veteran's disabilities because the rating criteria contemplate his symptomatology.  Thun v. Peake, 22 Vet App 111 (2008).

Therefore, the Board finds that referral for consideration of the assignment of an extraschedular rating for the disability on appeal is not warranted.  

In reviewing the appeal for increased ratings, the Board notes that the Veteran has not indicated that he is unemployed or unemployable as result of service-connected residuals of prostate cancer.  The rating schedule accounts for some degree of interference with employment.  The evidence in this case does not represent an exceptional situation.  Therefore, the Board finds that a claim for unemployability  has not been raised in the current appeal.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Accordingly, the Board finds that issue of entitlement to an unemployability rating has not been raised.


ORDER

Entitlement to a rating in excess of 40 percent as of December 1, 2015, for residuals of prostate cancer is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


